Citation Nr: 0913467	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a stress fracture of the right hip.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from August 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Board observes that a rating decision in September 2005 
denied service connection for several disabilities and 
granted service connection for three disabilities.  The 
Veteran initiated appeals as to several issues.  However, she 
withdrew her appeal of two of the claims at a hearing before 
a Decision Review Officer at the RO in January 2007 and, in 
communication that was received by the RO in March 2009 
(prior to the transfer of the file to the Board), the 
Veteran's representative withdrew her appeal of all of the 
remaining claims, except for the one issue set forth above.  
See 38 C.F.R. § 20.205 (2008).  Therefore, only the issue set 
forth above remains for appellate consideration.  


FINDING OF FACT

Residuals of a stress fracture of the right hip have been 
manifest throughout the appeal period by painful, but 
otherwise noncompensable, limitation of motion of the right 
hip.  


CONCLUSION OF LAW

The criteria are met for a 10 percent rating, and no more, 
for residuals of a stress fracture of the right hip.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5252 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected right hip disability 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Limitation of extension of the thigh to 5 degrees is to be 
evaluated 10 percent disabling.  Code 5251.  

Limitation of flexion of the thigh to 10 degrees is rated 
40 percent disabling.  If flexion is limited to 20 degrees, a 
30 percent evaluation is appropriate.  For flexion limited to 
30 degrees, a 20 percent rating is warranted.  A 10 percent 
evaluation is for assignment for flexion limited to 45 
degrees.  Code 5252.  

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a 20 percent rating.  When adduction is 
limited, with inability to cross the legs, a 10 percent 
evaluation is appropriate.  A 10 percent rating is to be 
assigned for limitation of rotation of the thigh, with 
inability to toe-out the affected leg more than 15 degrees.  
Code 5253.  

For fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion, an 80 percent rating is 
warranted.  With nonunion without loose motion, with weight 
bearing preserved with the aid of a brace, a 60 percent 
evaluation is appropriate.   A 60 percent rating is also for 
assignment for fracture of the surgical neck of the femur, 
with false joint.  Malunion of the femur, with marked knee or 
hip disability, warrants a 30 percent rating; with moderate 
knee or hip disability, a 20 percent evaluation is to be 
assigned; with slight knee or hip disability, a 10 percent 
rating is warranted.  Code 5255.  

A VA general medical compensation examination was conducted 
in July 2005.  The Veteran reported that she had right hip 
pain on standing and on walking.  On examination, abduction 
of the right hip was possible from 0 to 45 degrees, with 
discomfort beginning at 30 degrees.  Flexion was accomplished 
from 0 to 115 degrees, with discomfort at the endpoint.  The 
examiner characterized the Veteran's functional impairment 
due to her service-connected bilateral hip disabilities as 
mild to moderate, requiring a cane to ambulate.  

The VA clinic records reflect occasional complaints of right 
hip pain, particularly in 2005 when she was receiving 
physical therapy.  

The Veteran reported to a private chiropractor in January 
2007 that her right hip pain was 7-8/10.  The examiner noted 
hypertonicity of the hamstrings, quadriceps, and internal 
rotator hip muscles.  Strength of all right lower extremity 
muscles was noted to be 5/5.  There was hamstring tightness 
on right straight leg raise testing at 70 degrees, and pain 
at 30 degrees of external rotation and on internal rotation.  

Another VA compensation examination was conducted in February 
2007.  That examiner noted the Veteran's report of right hip 
pain if it was cold and rainy and if she stood or sat too 
long.  She denied any hip weakness, stiffness, instability, 
giving way, locking, fatigability, or lack of endurance.  She 
also denied having any flare-ups.  The Veteran further 
reported that she did not need crutches, a brace, a cane, or 
corrective shoes.  She stated that her hips did not limit her 
usual occupation or daily activities.  On examination, there 
was painful motion of the Veteran's right hip, but no 
swelling, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  Her gait was normal and 
there was no functional limitation on standing or walking.  
There was no indication of abnormal weight-bearing.  The 
Veteran was able to flex her right hip from 0 to 125 degrees.  
She could extend it from 0 to 30 degrees.  Adduction was 
possible from 0 to 25 degrees and abduction was accomplished 
to 45 degrees, with pain at that point.  External rotation 
was measured from 0 to 60 degrees, with internal rotation 
from 0 to 40 degrees.  X-rays were reportedly essentially 
normal.  The examiner characterized the Veteran's residual 
functional impairment due to the right hip disability as 
negligible.  

Although examiners have noted some limitation of motion of 
the Veteran's right hip in some axes, no examiner has 
reported limitation in any axis meeting the criteria for a 
compensable rating under any applicable diagnostic code.  The 
record reflects occasional complaints of right hip pain, but 
the February 2007 VA examiner characterized the Veteran's 
residual functional impairment due to the right hip 
disability as negligible.  She has denied any increased 
functional impairment on use, as might warrant a higher 
rating on that basis.  

Nevertheless, the VA compensation examiners in July 2005 and 
February 2007 both noted that range of motion of the right 
hip was painful.  VA's regulations provide that painful 
motion of a joint warrants at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Therefore, in light of the Veteran's reported right hip pain, 
particularly on motion, but considering the otherwise minimal 
functional impairment due to the disability, and resolving 
all doubt in her favor, the Board concludes that a 10 percent 
rating, and no more, is warranted throughout the appeal 
period for the residuals of the Veteran's right hip stress 
fracture under Code 5252.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected right hip disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Veteran has been furnished notice compliant 
with both Quartuccio and Vazquez; she has also been notified 
of the information and evidence necessary to establish the 
downstream element of the effective date for a rating, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of her claim and appeal.  However, in light of the 
favorable action taken herein, she is not prejudiced by the 
lack of a detailed discussion of the Board's compliance with 
the notice requirements.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded two VA compensation examinations, 
and private and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A 10 percent rating, and no more, throughout the appeal 
period is allowed for residuals of a stress fracture of the 
right hip, subject to the law and regulations governing the 
award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


